Citation Nr: 9905926	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and P.S.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1987, the Board denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In April 1998, the RO correctly determined 
that the veteran had presented new and material evidence to 
reopen this claim.  A Supplemental Statement of the Case 
addressing this issue on a de novo basis was issued by the RO 
in September 1998.  Accordingly, the Board will address this 
issue on a de novo basis.

Since 1987, the veteran has raised additional claims.  All of 
these claims appear to have been addressed by the RO.  In his 
April 1997 substantive appeal and in subsequent statements, 
the veteran recently has referred only to the issue of 
service connection for PTSD.  Consequently, this is the sole 
issue before the Board at this time. 

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991 & Supp. 1998).  The RO has not fully adjudicated 
any other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  If the veteran wishes 
to pursue additional claims, if any, he should so notify the 
RO.  The RO should then take appropriate action to adjudicate 
these claims, if any.  In any event, no other issue is before 
the Board at this time.


REMAND

Background

Preliminary review of this records discloses an array of 
factual and procedural problems that must be addressed prior 
to final adjudication by the Board.  

Under the provisions of 38 C.F.R. § 3.304(f) (1998), service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996); 
38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Veterans Appeals (Court) set forth the analytical 
framework for establishing a veteran's exposure to a 
recognizable stressor during service, a critical element of 
the determination of whether a veteran has PTSD which is 
related to service.  The Court in Zarycki noted that, under 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304, and the 
applicable VA Manual 21-1 provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  Whether or not the veteran 
"engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of post-traumatic stress disorder have 
been met.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether stressors to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in current psychiatric symptoms.  
In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.


Analysis

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997)) did not alter the list of awards or decorations.  
These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was never awarded any 
of these awards or decorations.  Simply stated, both combat 
and non-combat personnel received the decorations awarded to 
the veteran during his active service in Vietnam.

While a March 1986 statement from the United States 
Department of the Navy reports that the veteran served in a 
"combat zone," this record does not state that the veteran 
"engaged in combat with the enemy."  The Board's finding at 
this point does not foreclose the possibility that the 
veteran can establish that he was involved in combat during 
the Vietnam War.  It is simply a determination that the 
current evidence, including the information in the service 
records regarding all awards received during his active 
service, does not provide conclusive evidence of combat 
participation.  In this case, where the record does not 
reflect "conclusive evidence" that the claimant "engaged 
in combat with the enemy" under 38 U.S.C.A. § 1154(b), his 
assertions, standing alone, can not as a matter of law 
provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed [in- service] event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This does not mean that the claimant can not still establish 
that he "engaged in combat with the enemy," and then secure 
the presumptions provided under 38 U.S.C.A. § 1154(b) (West 
1991).  It only means that other "credible supporting 
evidence from any source" must be provided to insure that 
the event alleged as the stressor in service occurred.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).  Thus, the analysis 
of stressor verification is not so much bisected by whether 
the event is "combat" or "noncombat," but whether there is 
"conclusive evidence" of a combat stressor, or "credible 
supporting evidence from any source" of a combat or 
noncombat stressor.

The veteran has been requested to identify those events in 
service that he believes are the stressor or "stressors" 
that caused PTSD.  The record shows that the appellant's 
responses in the voluminous correspondence in the file 
contain allegations of numerous stressors associated with his 
Vietnam service.  Based on a review of the veteran's 
statements and testimony, the Board has encapsulated the 
veteran's alleged stressors as follows:

(1) The alleged mistreatment of a fellow 
serviceman, Corporal [redacted], to 
include an allegation that Corporal 
[redacted] was executed;

(2)  A rocket exploding 15 to 20 yards 
away, rocking him with the blast wave, 
but not injuring him with fragments;

(3)  Combat with North Vietnamese 
soldiers in approximately February of 
1970;

(4)  Witnessing a helicopter crash that 
killed 43 people in early 1970;

(5)  Witnessing a "VC turncoat" placing 
a flare in a Vietnamese women's vagina;

(6)  Being fired upon by a "puff" 
gunship, strafed 50 to 100 yards away, 
apparently unaware of the veteran's 
position;

(7)  Observing a Vietnamese village at a 
distance of 150 yards being attacked by 
F-4 phantoms, killing all villagers; and 

(8)  Learning of the death of a 
Vietnamese orphan killed by the Viet 
Cong.  

With regard to these statements, the Board first notes that 
numbers (2) and (3) and (5) to (8) are events the appellant 
has not described with sufficient specifics to permit 
verification.  Moreover, helicopter crash, 
reportedly in January or February 1970, within visual 
distance of the point from which the craft took off, killing 
over forty men in the area the veteran was assigned.  
Assuming this is so, however, it is by no means clear that 
the fact that the claimant witnessed such an event can be 
verified. 

The Board must further point out that the record also shows 
that when the veteran has been requested to describe events 
alleged to be stressors, he has frequently replied with 
extended discussions of alleged black market activities, 
alleged financial irregularities of contractors, discussions 
of the propriety of the Tonkin Gulf Resolution, and other 
topics.  Under the criteria provided in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
a "stressor" is a "traumatic event" involving both:

(1) The person experienced, witnessed or was confronted with 
an event or events that involved actual or threatened death 
and serious injury, or a threat to the physical integrity of 
others;
(2)  the person's response involved intense fear, 
helplessness, or horror.

Based upon this criteria, the alleged black market 
activities, alleged financial irregularities of contractors, 
the propriety of the Tonkin Gulf Resolution, and an 
assortment of other events the claimant has written about do 
not appear facially to fall within the category of events the 
diagnostic criteria recognize as "stressors."  It is not 
clear whether he is alleging that these are events that could 
constitute "stressors" for purposes of supporting a 
diagnosis of PTSD.  If so, he should submit competent medical 
evidence that such events are of the quality that could 
constitute a "stressor" for diagnostic purposes.  

Beyond this feature of the record, the file reflects that the 
veteran's statements concerning events alleged as stressors 
have focused overwhelmingly and squarely on stressor number 
(1), the alleged mistreatment and "execution" of Mr. 
[redacted].  In a series of statements from the veteran over a 
five-year period, he contended that Mr. [redacted] had been 
either killed or "executed" during this incident and buried 
in an animal cemetery.  The veteran further maintained, in 
substance and in voluminous detail, that there was a massive 
conspiracy by service department personnel, as well as the 
CIA, to cover up the "execution" of Mr. [redacted].  In 
February 1993, for example, the veteran reported that he was 
returning to Vietnam in May of that year to exhume Mr. 
[redacted]'s body.  

The record is now clear that Mr. [redacted] is an honorably 
discharged veteran who currently works for the Department of 
Sanitation of New York.  In June 1998, Mr. [redacted] wrote a 
terse statement to the RO that included the comment that 
"everything" the veteran has reported was true.  Obviously, 
however, Mr. [redacted]'s recent statement that "everything" 
the veteran has stated in this case is true is on its face 
patently incredible, and can not constitute "credible 
supporting evidence from any source" that the alleged 
stressor events occurred.  Thus, the Decision Review 
Officer was correct to attempt to secure more information 
from Mr. [redacted].  Mr. [redacted], however, was not 
responsive to this request.  

Under the case law, it is essential that the available 
service records "must not contradict" the claimant's 
accounts of his alleged stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The record shows that for years the 
claimant maintained that his principal stressor was the 
summary execution of a comrade by the service department 
followed by a massive conspiracy.  The record before the 
Board demonstrates beyond dispute that the most significant 
evidentiary assertion by the claimant, the killing or 
"execution" of a comrade by the service department, is not 
true.   It follows the evidentiary assertion that there was a 
massive conspiracy by the service department and the CIA to 
conceal the "execution" is likewise without substance.  It 
is also clear that the assertion that the comrade received 
the Combat Action Ribbon also has been refuted specifically 
by the service department.  

Under the controlling case law, to comply with the statutory 
requirements of 38 U.S.C. § 7104(d), adjudicators and the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which they find to be 
persuasive or unpersuasive, and provide the reasons for 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."

Based on the above, the Board must find that, at this time, 
the record not only currently fails to corroborate the 
veteran's accounts of his alleged stressful events, it also 
raises fundamental issues as to the credibility of the 
appellant's evidentiary assertions advanced in the context of 
a claim for compensation benefits.  While the veteran has 
been diagnosed my several physicians with PTSD, the question 
of whether he was exposed to a stressor in service is a 
factual determination and as the Court has held:

Just because a physician or other health 
professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the 
Board was required to grant service connection for 
PTSD. 

Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).  Moreover, beyond 
the question of stressor verification, credibility is for 
consideration when adjudicators consider the claimant's 
reports of such subjective features of PTSD as the remote 
emotional reaction to an event designated as a "stressor," 
and a great many of current symptoms that are part of the 
diagnostic criteria.

The record in this case also discloses marked conflicts as to 
the correct psychiatric diagnosis or diagnoses.  In this 
regard, the record shows that these conflicts are related to 
the degree to which the examiners appear to accept as to the 
appellant's allegations as to alleged "stressors" and 
subjective symptoms.  The most comprehensive examination of 
the claimant was conducted in February 1994.  The report of 
that examination discloses, however, that the examiner relied 
almost wholly upon the claimant's accounts of events in 
service and thereafter.  The examiner appears to have 
accepted the claimant's accounts as valid, including the 
account of the "execution" of the comrade, although the 
examiner did make references to symptoms suggestive of a 
thought disorder or "schizophrenic like" thinking.  The 
examiner further listed PTSD as a current diagnosis, but in 
the discussion of the case, the examiner stated only that the 
claimant "has had [PTSD], and retains some remnants of 
this."  Thus, the report is ambiguous as to the examiner's 
opinion as to the current viability of the diagnosis of PTSD, 
and if so, what symptoms are due to that disorder.  

Post-service medical records indicate that a competent 
medical professional has diagnosed the veteran with a 
personality disorder with obsessive-compulsive traits.  The 
February 1994 VA examination, which diagnosed the veteran 
with PTSD, also diagnosed a personality disorder.  Service 
connection may not be granted for a personality disorder.  38 
C.F.R. §§ 3.303(c), 4.9 (1998).  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.  The veteran 
has also reported that he had a drinking problem until 1997.  
Service connection may also not be granted for alcoholism.  
38 U.S.C.A. § 105(a) (West 1991); 38 C.F.R. § 3.301(a) 
(1998).  Based on a review of the medical evidence as a 
whole, it is unclear whether the veteran currently suffers 
from PTSD, a personality disorder, or both these disorders or 
some other disorder, to include a thought disorder.  Much of 
that confusion appears to be due to the fact that none of the 
examiners have had the opportunity to become fully familiar 
with the record.
 
In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one or more of the veteran's 
alleged stressors must be verified.  That verified 
stressor(s), and not an unverified alleged stressor or an 
event that does not constitute a "stressor," must then form 
the basis of a diagnosis of PTSD.  There is a further and 
fundamental issue now raised by this record, and that issue 
is credibility.  The veteran's accounts of his alleged 
stressors not only must be confirmed, his lay evidence must 
otherwise found to be credible.  The credibility to be 
accorded to the appellant's lay testimony is within the 
province of the adjudicators and is not a matter of medical 
expertise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Zarycki; Wilson.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The veteran should be asked to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified which are not already of 
record.

2.  The veteran should also be requested 
to indicate whether he is in receipt of, 
or has applied for, Social Security 
Administration benefits based upon 
disability.  If so, the RO should obtain 
from the Social Security Administration a 
copy of any disability determination made 
and a copy of the medical records upon 
which the award was based.  38 U.S.C.A. 
§ 5106 (West 1991).

3.  The veteran should be asked to review 
accounts of alleged traumatic events 
numbers (2) and (3) and (5) to (8), 
listed above, and add any additional 
information possible, including a compre-
hensive statement containing as much 
detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide to the best of his 
ability any specific details to each of 
the claimed stressful events noted above, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
listed above he is referring when he 
writes relative to any specific incident.  
If there are additional stressors, he 
should note those stressors and number 
them accordingly.  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

4.  If the veteran has provided any 
additional information as to events (2) 
and (3) and (5) to (8), or adds other 
alleged events that are described in 
sufficient detail to permit meaningful 
research to be performed, the RO should 
attempt to confirm any of the stressors 
supplied by the veteran through all 
appropriate channels, such as the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia, 22150.  
USASCRUR should be requested to provide 
any additional information which might 
corroborate the veteran's alleged 
stressors.  With respect to alleged 
stressor number (4), the USASCRUR, or the 
appropriate service department, should be 
asked to confirm the helicopter accident 
in early 1970, to include whether the 
crash occurred within visual distance of 
the take off point.    To summarize:  
USASCRUR should only be contacted as to 
events (2) and (3) and (5) to (8), or 
other alleged events, if the veteran has 
provided additional adequate information 
by which a meaningful attempt to confirm 
any of the alleged stressors may be 
confirmed.   A specific attempt should be 
make to obtain confirmation of event (4).

5.  The veteran should be examined by a 
VA psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification of any disorder 
present.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a psychiatric 
disability?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
was relied to establish the existence of 
the stressor(s).  

(c)  The examiner should comment 
explicitly upon whether alleged stressor 
number (1), the veteran's allegations as 
to the mistreatment of a fellow 
serviceman, Corporal [redacted], and 
the alleged conspiracy of the service 
department and the CIA, could cause, or 
has as likely as not caused, PTSD.  If 
so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor or stressors and 
the current symptoms, if any.  In 
addressing this matter, the examiner 
should also provide an opinion as to what 
the correct diagnostic classification of 
any existing disability would be in light 
of the fact that Mr. [redacted] was not, in 
fact, executed and buried in an animal 
cemetery, and that the allegations of a 
massive conspiracy by the service 
department and the CIA to conceal the 
"execution" have no basis in reality.

The report of the examiner should include 
a complete rationale for all opinions 
expressed.  All special studies or tests 
including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The claims folder or 
the pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.

6.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 5.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1998).

7.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated by the Court in 
Zarycki and Cohen as well as the 
discussion above in this remand.   
Notwithstanding any medical diagnosis or 
opinion of record, the RO may also make 
an adjudicative determination as to this 
issue based upon credibility findings 
concerning not only alleged stressor 
events, but also as to the credibility of 
reported subjective symptoms.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 14 -


